DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/3/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 5 is objected to because of the following informalities:  the phrase “the second ink that has penetrated into the nozzle hole from the first nozzle …” does not have any antecedent basis.  Examiner humbly suggests the claim language “second ink that [has] may have penetrated into the nozzle hole from the first nozzle during the wiping operation …”  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-8, and 13 is/are rejected under 35 U.S.C. 102(a)(1/2) as being anticipated by Shindo (US 2004/0252158 A1).
Regarding claim 1:
	Shindo disclose an inkjet printer comprising:
	a first ink head (head unit 63) including:
		a first sub-head (e.g. cyan head 6) that includes a first nozzle to discharge first ink (paragraph 31);
		a second sub-head (e.g. magenta head 6) that includes a second nozzle to discharge second ink different from the first ink (paragraph 31); and
		a nozzle surface (nozzle surface 11c) provided with the first nozzle and the second nozzle (Fig. 2);
	an ink collector (flushing ink receiver 7) to collect ink discharged from the first ink head (paragraph 36); and
	an intermittent flushing controller (of controller 99) to perform an intermittent flushing operation (S37-S51: Fig. 5) for at least the first sub-head (“for one ink jet head”: paragraph 52), the intermittent flushing operation involving repeating a first operation (“ink ejecting actions”: Fig. 5) and a second operation (“non-ejection pause”: Fig. 5) for a predetermined number of iterations (m: paragraph 54 & Fig. 5), the first operation involving discharging the first ink into 
Regarding claim 3:
	Shindo discloses all the limitations of claim 1, and also that the printer comprises:
	a wiper (wiper member 53);
	a wiper conveyor (at least cam drive motor 57) to move the wiper into contact with the nozzle surface (paragraph 51 & Fig. 2); and
	a wiping controller (of controller 99) to perform a wiping operation that involves moving the wiper into contact with the nozzle surface and wiping the nozzle surface with the wiper (paragraph 51 & Fig. 5),
	wherein the intermittent flushing controller performs the intermittent flushing operation following the wiping operation (Fig. 5).
Regarding claim 4:
	Shindo discloses all the limitations of claim 1, and also that the first sub-head further includes:
	a nozzle hole (ejection nozzle 15);
	a pressure chamber (ink chamber 16) filled with the first ink (Fig. 3), the pressure chamber being in communication with the first nozzle through the nozzle hole (Fig. 3); and
	an actuator (piezoelectric actuator 20) to pressurize the first ink in the pressure chamber so as to discharge the first ink from the first nozzle (paragraphs 39-41),
	wherein the intermittent flushing controller activates the actuator during the first operation and deactivates the actuator during the second operation (paragraphs 52-53).
Regarding claim 5:
	Shindo discloses all the limitations of claim 4, and also that the predetermined time is a time during which the second ink that may have penetrated into the nozzle hole from the first 
Regarding claim 6:
	Shindo discloses all the limitations of claim 1, and also that the predetermined time is between about 0.1 seconds and about 1 second inclusive (“a non-ejection pause of one second’: paragraph 53).
Regarding claim 7:
	Shindo discloses all the limitations of claim 1, and also that the predetermined number of iterations is three or more (in one example, m=5: paragraphs 53-55).
Regarding claim 8:
	Shindo discloses all the limitations of claim 1, and also that the printer further comprises:
	a third sub-head (e.g. yellow head 6) that includes a third nozzle to discharge third ink (paragraph 31); and
a fourth sub-head (e.g. black head 6) that includes a fourth nozzle to discharge fourth ink (paragraph 31),
wherein the intermittent flushing controller does not perform the intermittent flushing operation for at least one of the second sub-head, the third sub-head, and the fourth sub-head (e.g. at least when one of these heads is new: paragraph 58).
Regarding claim 13:
	Shindo discloses a nonvolatile memory (ROM 82) storing a computer program that causes a computer to operate as the intermittent flushing controller (of controller 99) of the inkjet printer according to claim 1 (paragraphs 45, 49, 52-53).
	Examiner notes that, as currently presented, this claim is not in dependent form, as it fails to require all the limitations of claim 1.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shindo (US 2004/0252158 A1) in view of Kawamata et al. (US 6796633 B1).
Regarding claim 2:
	Shindo discloses all the limitations of claim 1, and also that the printer further comprises:
	an ink collector conveyor (at least cam 55) to move an ink collecting cap close to or away from the nozzle surface (paragraph 35);
	a suction pump (suction pump 54) connected to the ink collecting cap (paragraph 51); and
	a suction controller (of controller 99) to perform a sucking operation (“purging operation”) that involves attaching the ink collecting cap to the nozzle surface and driving the suction pump so as to suck the ink through the first nozzle and the second nozzle (paragraph 51),
	wherein the intermittent flushing controller performs the intermittent flushing operation after the sucking operation (Fig. 5).
Shindo does not expressly disclose that the ink collecting cap also acts as the ink collector for receiving flushing discharge.
	However, Kawamata et al. disclose an inkjet printer in which both sucking operations and flushing operations are performed to an ink collecting cap (cap 32) such that the ink accumulated in the caps by flushing may be removed by a suction operation (col. 1, lines 53-57, col. 6, lines 9-19).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to modify Shindo such that the flushing is performed to the ink collecting cap, as taught by Kawamata et al.  In doing so, the ink collecting cap acts as the “ink collector,” such that the ink collector conveyor moves the ink collector.

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shindo (US 2004/0252158 A1) in view of Minowa et al. (US 6042214).
Regarding claim 11:
	Shindo discloses all the limitations of claim 1, but does not expressly disclose that the printer further comprises a pre-printing flushing controller.
	However, Minowa et al. disclose an inkjet printer that is determines the optimum number of flushing operations required to eliminate ink ejection deficiencies (col. 4, lines 25-30), the printer  comprising:
a print signal receiver (input device 207) to receive a signal that provides an instruction to print (col. 4, lines 3-10); and
a pre-printing flushing controller (of controller 210) to perform, upon reception of the signal by the print signal receiver, a flushing operation (“refresh process”) that involves discharging first ink from a first nozzle (col. 5, lines 59-62), wherein the number of times the first ink is to be discharged during the flushing operation performed by the pre-printing flushing controller is, for example 20 times (col. 6, lines 13-17).
Further, Shindo also discloses that the predetermined number of times is 20000 (paragraphs 52-53).
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to include into Shindo’s inkjet printer, a pre-printing flushing controller such as that taught by Minowa et al., so as to eliminate ink ejection deficiencies in an optimal manner.  In doing so, the predetermined number of times is greater than the number of times the first ink is to be discharged during the flushing operation performed by the pre-printing flushing controller. 
	
Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shindo (US 2004/0252158 A1).
Regarding claim 12:
	Shindo discloses all the limitations of claim 1, but does not expressly disclose that the first ink is white ink.
	However, Examiner takes Official Notice that white ink printheads, which eject white ink, are commonly employed in multi-color inkjet printers for the purpose of producing white backgrounds.
	Therefore, at the time of filing, it would have been obvious to a person of ordinary skill in the art to utilize white ink as the first ink.

Allowable Subject Matter
Claims 9-10 appear to contain allowable subject matter because the prior art of record does not disclose or make obvious an inkjet printer comprising a successive flushing controller that “performs the successive flushing operation for all of the first, second, third, and fourth sub-heads after the intermittent flushing controller has performed the intermittent flushing operation 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gotoh et al. (US 6527361 B1) disclose an inkjet printer that includes an intermittent flushing controller that performs an intermittent flushing operation that repeats a first operation of discharging ink a predetermined number of times, and a second operation of being on standby for a predetermined time without discharging ink (Figs. 21, 22, 24-27), so as to develop eddy currents that distribute stagnant ink that may then be discharged (col. 12, line 33 – col. 13, line 15).
Barton et al. (US 5710581) disclose an inkjet printer that includes an intermittent flushing controller that performs an intermittent flushing operation that repeats a first operation of discharging ink a predetermined number of times, and a second operation of being on standby for a predetermined time without discharging ink (Fig. 4), so as to clear ink residuals formed around the nozzle opening by both mechanical force and the dissolving of residuals by circulation of fresh ink (col. 6, lines 35-43).
Akase et al. (US 2005/0212851 A1) disclose an inkjet printer that includes an intermittent flushing controller that performs an intermittent flushing operation that repeats a first operation of discharging ink a predetermined number of times, and a second operation of meniscus vibrating for a predetermined time without discharging ink (Fig. 6).
Yokomaku (US 2012/0320118 A1) disclose an inkjet printer that includes an intermittent flushing controller that performs an intermittent flushing operation that repeats a first operation of discharging ink a predetermined number of times (ejection groups Pa1-Pa2), and a second operation of being on standby for a predetermined time without discharging ink (Figs. 7-8).
Communication with the USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHELBY LEE FIDLER whose telephone number is (571)272-8455.  The examiner can normally be reached on Monday-Friday, 8:30am - 5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on (571) 272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SHELBY L. FIDLER
Primary Examiner
Art Unit 2853



/SHELBY L FIDLER/            Primary Examiner, Art Unit 2853